Citation Nr: 1337009	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection and assigned a 50 percent rating for PTSD.  The Veteran testified before the undersigned at a hearing in July 2012.  A hearing transcript was associated with the claims file.  In the hearing, the Veteran submitted additional evidence and waived review by the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran's PTSD symptoms most closely reflect the criteria for a 70 percent rating, or occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent disability for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the Board hearing and in his substantive appeal dated in December 2011, the Veteran and his representative stated the Veteran was only seeking an initial rating of 70 percent.  The Veteran can choose to limit his appeal to less than the maximum rating.  AB v. Brown, 6 Vet. App. 35 (1993).  This decision grants an initial rating of 70 percent from the effective date of service connection, and is considered a full grant of benefits sought on appeal.

As the Board's decision is a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

A 70 percent rating is provided for a psychiatric disability manifested by symptoms that results in deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood.  38 C.F.R. § 4.130.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki.

At a VA examination in June 2008, the Veteran was given a Global Assessment of Functioning (GAF) score of 60.  

In August 2009, a VA physician assigned a GAF of 44.  It was reported that the Veteran had been unable to work since 2000 due to the effects of PTSD.

During a May 2011 VA examination, the Veteran reported anxiety, agitation, anger, and being confrontational and violent.  Several specific incidents include the Veteran holding a loaded gun to his nephew's head, threatening a fellow veteran with a knife, and getting into an altercation with a homeless man.  He was assigned a GAF of 50.  

VA treatment records show assessments of PTSD with GAFs of 45 and 50.  The scores between 41 and 50 indicatie severe symptoms and serious impairment such as an inability to keep a job and having few friends and serious impairment of school functioning.  See DSM-IV.  

In a letter to VA, his treating provider described his symptoms as severe irritability, social isolation, avoidance, poor concentration, and hypervigilance.  The Veteran's wife noted that he often was unable to complete daily tasks such as paying bills, if they required going out in public.  Considering all his symptoms, the Veteran has deficiencies in most areas; he has few relationships with regular conflict, extreme periods of violence, sleep disturbances, memory issues, and problems with concentration that make it difficult for him to function both socially and occupationally.

The GAF scores indicate that the Veteran has deficiencies in the areas of work, school and family relations.  He has also been reported to have deciciencies in the area of mood, although his testimony indicates that he has some friends.  Treatment providers have described severe symptoms.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD have been met since the effective date of service connection.  38 U.S.C.A. § 5107(b);  Fenderson, 12 Vet. App. at 126.



ORDER

An initial rating of 70 percent for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


